PER CURIAM.
Sharon Jones appeals the judgments and consecutive prison sentences imposed following revocation of her probation in Case nos. 92-884 and 92-2733. Because she was sentenced in these cases at the same time, she contends the trial court erred in using two scoresheets. We agree. See State v. Tito, 616 So.2d 39 (Fla.1993); Bembow v. State, 520 So.2d 312 (Fla.2d DCA 1988); Fla. *156R.Crim.P. 3.701(d)(1). Accordingly, we reverse and remand for resentencing.
RYDER, A.C.J., and PARKER and LAZZARA, JJ., concur.